295 S.W.3d 344 (2008)
In re LIBERTY MUTUAL FIRE INSURANCE COMPANY.
No. 13-08-129-CV.
Court of Appeals of Texas, Corpus Christi-Edinburg.
August 7, 2008.
Catherine L. Hanna, Jeff Glass and David L. Plaut, Hanna & Plaut, Austin, TX, for Relator.
*345 Daniel F. Horne, Stone & Stone, Corpus Christi, TX, for Real party In Interest.
Before Justices YAÑEZ, RODRIGUEZ, and VELA.

MEMORANDUM OPINION
PER CURIAM MEMORANDUM OPINION.[1]
Relator, Liberty Mutual Fire Insurance Company, filed a petition for writ of mandamus regarding the denial of its amended plea to the jurisdiction.
The Court, having examined and fully considered the petition for writ of mandamus and attachments; the record and supplemental record in support of petition for mandamus; real party in interest, Raymond Nickelson's response to relator's petition for writ of mandamus and attachments; relator's reply to real party in interest's response to relator's petition for writ of mandamus and attachments, is of the opinion that relator has not shown itself entitled to the relief sought. Accordingly, relator's petition for writ of mandamus is denied. See TEX.R.APP. P. 52.8(a).
NOTES
[1]  See TEX.R.APP. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not required to do so."); TEX.R.APP. P. 47.4 (distinguishing opinions and memorandum opinions).